Citation Nr: 0828550	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  00-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
atrophy of the left gastrocnemius muscle.

2.  Entitlement to a rating in excess of 30 percent for 
fracture of the left talus with pes planus and arthritis.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine disorder.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent disability rating, continued a 30 percent 
disability rating for a fracture of the left talus with pes 
planus and arthritis, continued a 10 percent disability 
rating for atrophy of the left gastrocnemius muscle and 
denied entitlement to a TDIU.

In a VA Form 9 dated December 30, 1998, the veteran requested 
an RO hearing.  In a statement dated January 10, 1999, he 
withdrew his request for a hearing.  
38 C.F.R. § 20.704(e) (2007).

In May 2001, the Board remanded the case to the RO for 
additional development.  In a July 2003 decision, the Board 
denied entitlement to a disability rating in excess of 10 
percent for atrophy of the left gastrocnemius muscle and 
remanded the issues of entitlement to a rating in excess of 
30 percent for fracture of the left talus with pes planus and 
arthritis, entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
disorder and entitlement to a TDIU.

The veteran appealed the Board's July 2003 denial of an 
increased rating for atrophy of the left gastrocnemius muscle 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2004, the Court vacated and remanded the 
Board's July 2003 decision.  In January 2005, the VA appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  In March 2008, 
the appeal of the Court's decision was dismissed and the case 
was returned to the Board for compliance with the Court's 
decision.  On November 2, 2005, the RO received notice from 
the veteran that he wished to withdraw the issue on appeal 
before the Court.  In an August 2008 Informal Hearing 
Presentation (IHP), the veteran's representative construed 
this as a desire to withdraw the issue of entitlement to a 
disability rating in excess of 10 percent for atrophy of the 
left gastrocnemius muscle.  

The issues of issues of entitlement to a rating in excess of 
30 percent for fracture of the left talus with pes planus and 
arthritis, entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
disorder and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The appeal of the issue of entitlement to a disability rating 
in excess of 10 percent for atrophy of the left gastrocnemius 
muscle has been withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to a disability rating in excess of 10 percent 
for atrophy of the left gastrocnemius muscle have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the veteran's notice of 
disagreement (NOD) with a February 2000 rating decision, 
which, inter alia, continued a 10 percent disability rating 
for atrophy of the left gastrocnemius muscle.  In June 2000, 
the veteran submitted a VA Form 9 Substantive Appeal.  In 
July 2002, a supplemental statement of the case (SSOC) was 
issued.  

As noted above, the Board denied an increased disability 
rating for the veteran's atrophy of the left gastrocnemius 
muscle in July 2003.  The Court vacated and remanded the 
Board's decision in October 2004, VA appealed the Court's 
decision to the Federal Circuit, which, in March 2008, 
dismissed VA's appeal and returned the case to the Board for 
compliance with the Court's October 2004 remand.   

On November 2, 2005, the RO received notice from the veteran 
that he wished to withdraw the issue on appeal before the 
Court.  An August 2008 IHP confirmed the veteran's desire to 
withdraw this issue. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In the present case, the appellant filed his intent to 
withdraw his appeal of this issue before the Board 
promulgated the decision after the Court had vacated its July 
2003 decision.  As such, the veteran has withdrawn his appeal 
of the issue of entitlement to a disability rating in excess 
of 10 percent for atrophy of the left gastrocnemius muscle 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.  


ORDER

The appeal of the issue of to a disability rating in excess 
of 10 percent for atrophy of the left gastrocnemius muscle is 
dismissed.


REMAND

As an initial matter, the veteran should be given notice in 
regards to what is needed to substantiate a TDIU claim.  
Further, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
veteran should be provided with this notification.

As noted above, in July 2003, the Board remanded the issues 
of entitlement to a rating in excess of 30 percent for 
fracture of the left talus with pes planus and arthritis, 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine disorder and 
entitlement to a TDIU for further development, to include 
obtaining further medical records and providing examinations 
for the veteran.  

It appears that the RO has completed this development but has 
not readjudicated these issues or issued a supplemental 
statement of the case.  As such, these issues are remanded to 
the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) what 
is needed to substantiate a claim for 
TDIU; (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
the criteria of Diagnostic Codes 
5243,5293, 5010 and 5270, pertaining to 
his back and foot disabilities, (4) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should readjudicate the 
appellant's increased ratings and TDIU 
claims, including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of staged ratings for the veteran's 
lumbar spine disability under Fenderson 
v. West, 12 Vet. App. 119 (1999), and 
separate ratings for surgical scarring 
and pes planus of the left foot under 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2007), and all relevant 
spine rating criteria.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


